internal_revenue_service number release date index number -------------------------------------- ------------------------------------------------- ------------------------------------------ -------------------------------- in re ----------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-105243-12 date august legend settlor child grandchild a grandchild b grandchild c corporate fiduciary trust --------------------- ------------------------- --------------------------- --------------------------- ---------------------------------- ------------------------------------------------- ----------------------------------------------------------------------- ---------------------------------------------------------------------------------------- date year state state statute ----------------------------------------------------------------------------------------------------------------- state court -------------------------------------------------------------- -------------------------- ------- -------------------- ------------------------------------------------------------------------ ---------------------------------------------- grandchild trusts grandchild a_trust --------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------- -- ----------- grandchild b_trust --------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------- -- grandchild c trust ----------- --------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------ plr-105243-12 dear ----------------- this letter responds to your authorized representative's letter dated date requesting rulings concerning the federal income gift estate and generation-skipping_transfer gst tax consequences of the proposed division and modification of a_trust the facts submitted and representations made are as follows settlor created the trust an irrevocable_trust on date a date before date for the benefit of child’s descendants the trust is administered under the laws of state settlor died in year item ii a of the trust provides that the trustees are authorized to pay out or use part or all of the trust income and principal to or for the benefit of child’s descendants at such times and in such amounts as the trustees in their sole judgment and discretion deem best to provide for the descendants’ support education health maintenance comfort and well-being under item ii c and d on child’s death the property remaining in the trust is to be divided per stirpes into trusts for child’s then living descendants the trustees of each trust for a descendant of child are authorized to pay out or use part or all of the income and principal of that trust to or for the benefit of that descendant his or her descendants and their respective spouses at such times and in such amounts as the trustees in their sole judgment and discretion deem best to provide for their support education health maintenance comfort and well-being item ii e provides that when a descendant of child for whose benefit a_trust is established attains age twenty-five one-half of that trust’s property is to be distributed to him or her when the descendant attains age thirty all of that trust’s property is to be distributed to him or her if a descendant dies after a_trust is set apart for him or her but before receiving all of that trust’s property that descendant’s trust is to be distributed as that descendant directs in his or her will except that he or she cannot appoint the property to himself or herself his or her estate his or her creditors or the creditors of his or her estate if the descendant fails to direct any part of his or her trust then that part of the descendant’s trust is to be distributed per stirpes among his or her then living descendants if any and if none per stirpes among the descendants of settlor’s descendant who is his or her nearest ancestor who has descendants then living at the present time child is living child has three children grandchild a grandchild b and grandchild c each of whom has attained age corporate fiduciary is the trustee of trust it is represented that no additions have been made to trust after date plr-105243-12 proposed transaction the beneficiaries have different investment goals and financial situations accordingly the trustee proposes to divide the trust into three separate trusts the grandchild a_trust grandchild b_trust and grandchild c trust the division will be accomplished by a pro_rata division of each asset of the trust the dispositive terms of each resulting separate trust will be identical to the dispositive terms of the trust and to each other except that the beneficiaries will be limited to the grandchild or grandchild’s issue for whom the respective trust is set_aside because each grandchild has attained age his or her separate trust will terminate on child’s death and the principal of that grandchild’s trust will be distributed outright to that grandchild or pursuant to that grandchild’s testamentary_disposition if the grandchild fails to direct any part of his or her trust then that part of that grandchild’s trust is to be distributed per stirpes among his or her then living descendants if any and if none per stirpes among the descendants of settlor’s descendant who is his or her nearest ancestor who has descendants then living the trustee filed a petition in the state court pursuant to state statute requesting an order modifying the trust as described above state court has approved the division and issued an order to reform and divide the trust accordingly the order is subject_to the internal revenue service’s approval of the transaction you have asked us to rule that the proposed division of trust into three separate equal trusts and the pro_rata allocation of each trust asset to those trusts will not cause the trust or a resulting grandchild trust to lose its exempt status under b a of the tax_reform_act_of_1986 and will not cause a distribution from or termination of any interest in trust or a grandchild trust to be subject_to gst tax under sec_2601 of the internal_revenue_code will not result in the realization by the trust a grandchild trust or a beneficiary of such trusts of income gain_or_loss under sec_661 sec_61 or sec_1001 will result in each grandchild trust being treated as a separate trust under sec_643 will result in each grandchild trust holding its share of trust property with the same basis as when owned by the trust at the time of the division under sec_1015 and with a holding_period for such property that includes the trust's holding_period under sec_1223 will not cause any portion of the assets of the trust or a grandchild trust to be includible in the gross_estate of any beneficiary of the trust or a grandchild’s plr-105243-12 trust under sec_2036 through will not be a transfer by any beneficiary of the trust or a grandchild trust subject_to gift_tax under sec_2501 ruling sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a plr-105243-12 beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate state court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case the trust was irrevocable on date it is represented that no additions have been made after date the proposed division of the trust into grandchild a_trust grandchild b_trust and grandchild c trust is substantially_similar to the situation described in example of sec_26_2601-1 under the proposed division and modification the grandchild a_trust grandchild b_trust and grandchild c trust will be administered under the original terms of trust based on the facts submitted and the representations made and provided the state court order is effective under state law and includes the modifications as plr-105243-12 described above we conclude that the proposed division and modification of trust will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the persons holding the beneficial interests prior to the division and modification in addition the proposed division and modification will not extend the time for vesting of any beneficial_interest in the grandchild trusts beyond the period provided in the original terms of the trust accordingly the proposed division and modification will not cause trust or any grandchild trust to lose its exempt status and will not cause any distribution from or termination of any interest in the trust or a grandchild trust to be subject_to gst tax under sec_2601 ruling sec_61 provides that gross_income includes gain derived from dealings in property sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property plr-105243-12 for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange the trust assets will be distributed equally among each grandchild trust each grandchild trust will contain a proportionate share of the assets of the trust equal to a respective beneficiary’s beneficial_interest in the trust’s assets accordingly the modification and severance of the trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 in addition because the modification and severance of the trust is not a taxable_event under sec_1001 the holding_period of the assets that the grandchild trusts receive from the trust will include the period that the trust held those assets the transfer of assets from the trust to the grandchild trusts will not be treated as a distribution or termination under sec_661 and will not result in the realization by the trust a grandchild trust or by any beneficiary of the trust or a grandchild trust of any income gain_or_loss under sec_662 ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the act provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust which was irrevocable on date it shall apply only to that portion of the trust which is attributable to contributions to corpus after date based solely on the facts and representations submitted we conclude that as long as each grandchild trust created by the division of the trust is separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling plr-105243-12 sec_1015 generally provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if the property has the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person here since the division of the trust is not a sale_or_other_disposition of property and the property has the same basis in the hands each grandchild trust as it would have had in the hands of the trust the holding_period of the assets in the hands of the grandchild trusts will include the holding periods of the assets in the hands of the trust pursuant to sec_1223 accordingly under sec_1223 the holding periods of the assets received by the grandchild trusts will include the holding periods of those assets in the trust ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in plr-105243-12 conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent's death in the present case the distribution management and termination provisions of the grandchild trusts will be substantially_similar to the current_distribution management and termination provisions of the trust accordingly based on the facts submitted and the representations made the division and modification of the trust will not cause any property of the trust or a grandchild trust to be includible in the gross_estate of any beneficiary of any such trust under sec_2036 sec_2037 or sec_2038 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift plr-105243-12 in this case the beneficiaries of the grandchild a_trust grandchild b_trust and grandchild c trust will have the same interests after the division that they had as beneficiaries under the trust because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the division no transfer of property will be deemed to occur as a result of the division and modification accordingly based on the facts submitted and the representations made we conclude that the division and modification of the trust as described above will not constitute a transfer by any beneficiary of the trust or a grandchild trust subject_to federal gift_tax under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
